t c summary opinion united_states tax_court robert and cheryl mckeown petitioners v commissioner of internal revenue respondent docket no 21967-05s filed date robert and cheryl mckeown pro sese david l zoss for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner robert mckeown mr mckeown was away from home when he worked as an airline mechanic for northwest airlines nwa in detroit newark and new york to determine whether petitioners are entitled to deduct expenses for his vehicle meals_and_lodging while mr mckeown was away from monticello minnesota in the minneapolis area where he normally lived we conclude that he was not away from home second we are asked to decide whether petitioners substantiated various other expenses we conclude that petitioners have substantiated and are entitled to deduct some of these other expenses background some of the facts have been stipulated and are so found petitioners resided in mcdonough georgia at the time they filed the petition mr mckeown’s employment with nwa mr mckeown began working as a mechanic for nwa in although he was originally employed in atlanta georgia mr 2see infra note for the concessions each party made mckeown and his family decided to relocate to the minneapolis area so mr mckeown could work for nwa in minneapolis nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could exercise his or her seniority to bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump most employees exercised their seniority in the way that would give them positions in cities as close as possible to their families mr mckeown received a bump notice in date mr mckeown chose to exercise his seniority and bump another employee rather than accept the layoff mr mckeown was first bumped to detroit michigan effective on date mr mckeown was then bumped again and took a position in newark new jersey effective on date mr mckeown was bumped again and took a position at john f kennedy international airport in new york effective on date mr mckeown received another bump notice on date and was laid off because he had no one else to bump mr mckeown spoke to a manager in newark who told him he would attempt to recall mr mckeown to newark mr mckeown was indeed recalled to newark and began working there later in date mr mckeown worked in newark for the rest of the year once mr mckeown was bumped or displaced from minneapolis there was no job available for him to return to in minneapolis mr mckeown hoped to be able to return to minneapolis as soon as there was an nwa job there that he had enough seniority to obtain the timing of a return to minneapolis would depend on nwa’s needs for mechanics in that city as well as the choices of other mechanics also subject_to the seniority system mr mckeown and petitioner cheryl mckeown mrs mckeown decided that she and petitioners’ teenage daughter would remain in the minneapolis area while mr mckeown went to detroit newark and new york petitioners did not want to uproot the family and thus mr mckeown incurred additional travel lodging and meal expenses in those cities rather than have the entire family move to his job locations mr mckeown stayed in a travel trailer in newark and new york mr mckeown traveled back to see his family in minnesota periodically all three family members had cellular phones during mr mckeown wore a uniform while he worked for nwa petitioners claimed they contributed some items to charity in petitioners’ return petitioners claimed certain expenses on schedule a itemized_deductions on the joint_return for respondent examined the return for and issued petitioners a deficiency_notice in which he disallowed many of the expenses of the expenses still in dispute petitioners assert they are entitled to deduct claimed noncash charitable_contributions as well as unreimbursed employee business_expenses the unreimbursed employee business_expenses petitioners claimed include expenses for mr mckeown’s vehicle transportation travel including expenses related to car rentals airline pass travel and lodging and meals while in detroit newark and new york as well as expenses for uniform cleaning and depreciation petitioners timely filed a petition 3respondent concedes that petitioners are entitled to deduct a portion of personal_property_taxes a portion of cash charitable_contributions a portion of certain amounts for tools a portion of union dues and a portion of tax preparation fees petitioners concede they are not entitled to deduct a portion of personal_property_taxes a portion of cash charitable_contributions internet expenses a portion of certain amounts for tools certain amounts for uniforms a portion of union dues and a portion of tax_return preparation fees discussion the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by considering whether mr mckeown was away from home when he incurred expenses for his vehicle transportation and meals in detroit newark and new york travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as those for vehicles meals_and_lodging incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 once mr mckeown was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to different cities to continue working nwa no longer required mr mckeown to perform any services whatsoever in the minneapolis area once he was bumped although mrs mckeown and petitioners’ daughter remained in the family residence with occasional visits from mr mckeown while he worked in detroit newark and new york this fact alone does not dictate that mr mckeown’s tax_home was in monticello minnesota where the family residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips mr mckeown’s business ties to the minneapolis area ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr mckeown would have liked to return to the minneapolis area to work for nwa mr mckeown did not know when such a return would be possible due to the seniority system the likelihood of mr mckeown’s return to a position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr mckeown did not know how long he would be in detroit newark or new york or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system thus we conclude there was no business reason for petitioners to maintain a home in the minneapolis area petitioners kept the family residence in the minneapolis area for purely personal reasons petitioners have failed to prove that mr mckeown had a tax_home in accordingly mr mckeown was not away from home in detroit newark and new york and the expenses he incurred while there are not deductible substantiation of expenses we next turn to the substantiation issues to determine whether petitioners are entitled to deduct any remaining expenses we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of 4petitioners do not claim the burden_of_proof shifts to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir unreimbursed employee business_expenses we shall now consider whether petitioners are entitled to deduct the claimed expenses beginning with the unreimbursed employee business_expenses petitioners claimed on schedule a in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence will suffice cleaning expenses for uniforms we now examine those expenses not subject_to the strict substantiation requirements petitioners claimed dollar_figure for cleaning expenses for mr mckeown’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioners incurred deductible expenses to clean mr mckeown’s uniforms petitioners each attempted to explain how the cleaning costs were calculated but gave unclear testimony petitioners introduced a document on the letterhead of their certified_public_accountant that purports to indicate how the sum was calculated but it suggests an excessive_amount cleanings for shirts and pants per month roughly corresponding to the number of days per month mr mckeown worked we may estimate the amount of deductible cleaning expenses under the cohan_rule we adopt the unit cost of dollar_figure listed on petitioners’ exhibit as the cost to wash or dry one load of laundry we find that approximately eight loads of laundry per month is a reasonable number to yield clean shirts and pairs of pants per month petitioners are therefore entitled to deduct dollar_figure for cleaning expenses for mr mckeown’s uniforms in depreciation expenses petitioners deducted dollar_figure for depreciation of the tools he used at his job at nwa the costs of tools with useful lives greater than a year are recoverable by depreciation sec_167 sec_168 117_tc_294 clemons v commissioner tcmemo_1979_273 petitioners introduced a list and photographs of mr mckeown’s tools as well as a depreciation schedule indicating that he purchased his tools on date petitioners did not introduce any documentary_evidence regarding the tools however such as receipts that would show their purchase_price or the purchase date petitioners also did not introduce evidence supporting the tools’ expected useful lives petitioners have not substantiated that they are entitled to a depreciation deduction further we are unable to estimate any amount for depreciation under the cohan_rule because the evidence petitioners introduced is inadequate petitioners are therefore not entitled to deduct any amount for depreciation cellular phone expenses petitioners claimed dollar_figure of cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements sec_280f gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner supra pincite petitioners did not prove that nwa required mr mckeown to have a cellular phone petitioners introduced evidence that nwa required employees to have a telephone but not necessarily a cellular phone petitioners introduced copies of checks made out to cellular phone providers totaling approximately dollar_figure but admitted at trial that they could not explain how they calculated the dollar_figure they claimed moreover the amounts petitioners paid for cellular telephones for included charges for the cellular phones used by mrs mckeown and petitioners’ daughter petitioners did not offer any evidence of how much of the cellular phone expenses was for mr mckeown’s business use and how much for personal_use petitioners are therefore not entitled to deduct any cellular phone expenses for charitable_contributions we finally consider petitioners’ charitable_contributions petitioners claimed they contributed_property worth dollar_figure to charitable organizations in charitable_contributions are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the deduction for a contribution of property equals its fair_market_value on the date contributed sec_1_170a-1 income_tax regs petitioners provided no documentation substantiation or testimony concerning their contributions of property for petitioners are therefore not entitled to deduct any amount for charitable_contributions of property 5there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 to reflect the foregoing and the concessions of the parties decision will be entered under rule
